NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The Obvious Double patenting rejections are withdrawn in light the Terminal Disclaimer filed on 8/3/2022, the Terminal Disclaimer of which has been approved. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-10 directed to an invention non-elected without traverse in the Response filed by Applicants on 3/2/2022.  Accordingly, claims 9-10 are cancelled as indicated below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 9 and 10. 

Allowable Subject Matter
Claims 1, 3-5, 7-8, and 11-15 are allowed. 
The primary reason for allowance of claims 1, 3-5, and 7-8 is the recitation of a composition comprising a polypropylene having at least 90mol% polypropylene, the polypropylene having a melt strength of 40 cN to 100 cN, a branching index (g’vis) of less than 0.97, a MzMALLS/MwMALLS of greater than 3.0, and a peak extensional viscosity of greater than 50 kPa·s at a strain rate of 0.01/sec at 190ºC. 
The primary reason for allowance of claims 11-12 and 15 is the recitation of the composition of claim 1, which is a composition comprising a polypropylene having at least 90mol% polypropylene, the polypropylene having a melt strength of 40 cN to 100 cN, a branching index (g’vis) of less than 0.97, a MzMALLS/MwMALLS of greater than 3.0, and a peak extensional viscosity of greater than 50 kPa·s at a strain rate of 0.01/sec at 190ºC, formed by a process comprising combining a polypropylene comprising at least 90mol% polypropylene, and having a molecular weight distribution greater than 6, a MzMALLS/MwMALLS of equal to or greater than 2.8, a branching index (g’vis) of at least 0.97, and a melt strength of 10 cN to 40 cN, determined using an extensional  rheometer at 190ºC; and 0.1 to 3wt% or at least one organic peroxide, by weight of the polypropylene and organic peroxide. 
The closest prior art is that previously made of record, Hogt et al. (US 6,323,289).
Hogt et al. teach a polypropylene with increased melt strength produced by reacting a polypropylene with a peroxydicarbonate (see abstract). The polypropylene used may be a homopolymer of polypropylene, meaning the polypropylene contains 100mol% propylene. See column 2, line 35-37 of Hogt et al.  In example 6, 3.04% of peroxydicarbonate (based on the polypropylene and the peroxydicarboante) is reacted with polypropylene to produce the high melt strength polypropylene. The resultant composition has a melt strength of 40 cN. See Table 1. Hogt et al. teaches that foaming agents are added to the polypropylene produced in the invention. See column 5, line 1. No dienes are added to, for example, Example 6 of of Hogt et al. The amount of polypropylene in Example 6 of Hogt is 100 parts per weight. The amount of dicetyl peroxydicarbonate in Example 6 is 3.14 parts. This makes the total of these two components 103.14 parts by weight. The weight percent of dicetyl peroxydicarbonate is calculated by the following: 3.14 (the amount of dicetyl peroxydicarbonate) divided by 103.14 (the total of the polypropylene plus the dicetyl peroxydicarbonate), multiplied by 100, making the weight percent 3.04wt% of dicetyl peroxydicarbonate.   
Hogt et al. fails to disclose the branching index, the MzMALLS/MwMALLS, or the peak extensional viscosity of the polypropylenes produced in the invention. Example 4 of Hogt et al. combines 0.63 parts by weight of a peroxydicarbonate to 100 parts by weight of polypropylene. This is an amount of 0.626wt% of the peroxydicarbonte based on the peroxydicarbonate (an organic peroxide) and the polypropylene. This Example has a melt strength outside that required by instant claim 1, even though the example combines an amount of the same type of organic peroxide, to a polypropylene having more than 90mol% propylene (the polypropylene is a homopolymer), as recited in claim 11. Thus, a position that a polypropylene produced by reacting a polypropylene having more than 90mol% propylene with the same amount of the same type of organic peroxide will necessarily provide the properties recited in instant claim 1 (and which are present in claim 11 as claim 11 depends from claim 1) cannot be properly maintained. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766